Citation Nr: 1113200	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative arthritis and disc herniation, prior to November 3, 2006.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative arthritis and disc herniation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney at Law




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, October 1968 to July 1973 and December 1973 to February 1990.

This matter originally came before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, denied service connection for neuropathy of the bilateral extremities, granted service connection at a noncompensable disability rating for residuals of a left knee injury, continued a 20 percent disability rating for service-connected chronic mechanical lower back pain and a noncompensable disability rating for service-connected gunshot wound to the left ankle and increased the Veteran's disability rating for service-connected chronic prostatitis to 40 percent.  The Veteran perfected his appeal of these issues in May 2006.

In an April 2007 supplemental statement of the case (SSOC), the RO increased the Veteran's disability ratings for his chronic prostatitis to 60 percent and for his left knee osteoarthritis to 10 percent.  In a contemporaneous rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities, each at 10 percent disability ratings.  The Veteran filed a notice of disagreement with the issues of his service connection for radiculopathy of the right and left lower extremities, and he was issued a statement of the case (SOC) on these issues in December 2007.  He did not perfect an appeal on these issues.
 
In a September 2007 SSOC, the RO increased the Veteran's disability rating for his service-connected lumbar spine degenerative arthritis and disc herniation to 40 percent, as of September 1, 2007.

In statements dated in August 2008, the Veteran indicated that the only issue he wished to continue on appeal was the disability rating assigned for his service-connected back disability.  As such, all other issues on appeal are considered withdrawn.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2010). 

In a statement dated on January 26, 2009, the Veteran, through his representative, stated that he did not want a video conference hearing.  His request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).  

In March 2009, the Board denied a disability rating in excess of 20 percent for the time period prior to November 3, 2006, granted a 40 percent disability rating for the time period from November 3, 2006 through August 31, 2007, and denied a disability rating in excess of 40 percent.  In an April 2009 rating decision, the RO effectuated the Board's decision, providing the Veteran with a 40 percent disability rating for the time period from November 3, 2006.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted a November 2009 Joint Motion for Remand (Joint Remand) which vacated and remanded that part of the Board's decision prior to September 1, 2007, for further development consistent with its instructions.  In the Joint Remand, the Court indicated that the findings as of September 1, 2007 should not be disturbed.  

Throughout the text of the Joint Remand, the Court indicated that the Board denied a disability rating in excess of 20 percent prior to September 1, 2007, consistently referring to September 1, 2007 as the date the Veteran's disability rating increased from 20 percent to 40 percent.  However, as noted above, in the March 2009 Board decision that is the subject of the Joint Remand, the Veteran was granted an increased disability rating of 40 percent as of November 3, 2006.  In fact, the RO implemented the increase in the disability rating from 20 percent to 40 percent for the time period from November 3, 2006 in an April 2009 rating decision, prior to the Joint Remand which vacated that portion of the Board's decision prior to September 1, 2007.  As such, an increase in disability rating for the time period from November 3, 2006 through August 31, 2007 that had already been provided to the Veteran had been vacated and remanded via the Joint Remand.

In order to clarify the Veteran's disability rating for the time period from November 3, 2006 through August 31, 2007, in its March 2010 decision, the Board again addressed whether his service-connected spine disability met the criteria for a disability rating in excess of 20 percent, to include whether the Veteran's service-connected spine disability warrants a disability rating in excess of 40 percent, as currently assigned.

In an August 2010 Order, the Court granted a March 2010 Joint Motion for Partial Remand (Joint Remand), vacating that part of the Board's March 2010 decision which denied a disability rating in excess of 20 percent prior to November 3, 2006 and denied a disability rating in excess of 40 percent from November 3, 2006 through August 31, 2007.  The Court indicated that the portion of the Board's March 2010 decision which granted an increased disability rating from 20 percent to 40 percent, for the time period from November 3, 2006 to August 31, 2007, should not be vacated. 

The Board notes that the Veteran has submitted new evidence that consists of a private medical record dated September 29, 2003, which was not part of the record previously.  The Veteran provided notice that he wished to waive consideration by the Agency of Original Jurisdiction (AOJ) for this evidence.  As such, the Board will proceed to decide the Veteran's claim, considering this evidence as part of the record.

The issues of entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative arthritis and disc herniation on an extraschedular basis and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  For the time period from September 29, 2003 through November 2, 2006, the Veteran's service-connected lumbar spine degenerative arthritis and disc herniation was manifested by painful limited motion of the thoracolumbar spine which approximates a limitation of flexion of the thoracolumbar spine to 30 degrees or less. 

2.  For the time period from September 29, 2003 through November 2, 2006, the Veteran's service-connected lumbar spine degenerative arthritis and disc herniation was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, but no higher, for lumbar spine degenerative arthritis and disc herniation have been met for the time period from September 29, 2003 through November 2, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5242, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) sent to the appellant in July 2004 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  The appellant was afforded VA medical examinations in August 2005, October 2006 and September 2007.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's service-connected lumbar spine degenerative arthritis and disc herniation is rated under Diagnostic Code 5243, which pertains to intervertebral disc syndrome (IVDS).  Under the regulations, Diagnostic Codes 5235 to 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  The General Formula pertains to spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 60 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

As noted above, Diagnostic Code 5243 provides that IVDS is to be rated either under the General Formula or under the Formula for Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Increased disability rating prior to November 3, 2006

The Veteran has contended that his service-connected lumbar spine disability is more severe than is reflected by his assigned disability ratings.  In particular, the Veteran has claimed that he has constant, severe back pain and that he requires a back brace for lumbar support.  In a statement received by the RO in June 2008, the Veteran indicated that he would be satisfied with an "earlier effective date" of November 2005 for his lumbar spine disability.  The Veteran was service-connected for his lumbar spine disability at this time, and was seeking an earlier assignment of a 40 percent disability rating.  The Board therefore interprets this statement to mean that the Veteran would be satisfied with an assignment of a 40 percent disability rating for his lumbar spine disability, as of November 2005.
 
As previously indicated, the Veteran submitted additional treatment records to the Board in September 2010.  A September 2003 private medical record reflected the Veteran's reports of pain in his back.  The examiner noted that he had a -2, -3 or so limited range of motion of the lumbar spine.  He had bilateral straight leg raising giving him pain at about 45 degrees.  The examiner provided the Veteran with medication and noted that he would be referring him to another doctor because of his severe pain and his long term history of back pain.  The examiner noted that the Veteran was clearly going to be limited in his activities due to his back problems.  A private medical record at the end of September 2003 showed that the Veteran had a magnetic resonance imaging study (MRI) which showed significant degenerative changes in the lumbar spine and diffuse disc bulge at L4-5 and L5-S1, with a focal central and paracentral disc protrusion at L5.  The Veteran complained of chronic mechanical low back pain without radicular symptomatology.  Upon examination, the Veteran had forward flexion of the lumbar spine to 20 degrees, with increased pain.  He had trigger point on the left L4-5 segment.  

An August 2004 VA spine examination shows that the Veteran had a greater than 20 year history of back pain which radiated down his right lower extremity to his foot.  He indicated that the pain was constant and that he would have occasional flare-ups, with the pain at 9/10 for the majority of the time.  Upon examination, the Veteran's low back was tender to palpation over the paraspinal muscles of the lumbar spine.  There were no deformities palpated.  There was normal lumbar lordosis noted.  The Veteran had forward flexion of about 0 to 45 degrees with pain past 45 degrees, extension was to 15 degrees, left and right lateral flexion was to 20 degrees each and left and right lateral rotation was to 20 degrees each.  The examiner noted that there was poor effort with range of motion testing.  There were no spasms palpated on the range of motion and no fixed deformities.  An x-ray revealed no fractures, dislocations or destructive appearing lesions.  There was some mild degenerative arthritis mainly at the L5-S1 region.  The examiner noted that the Veteran had pain with range of motion in the lumbar spine, and that it was conceivable that pain could further limit his range of motion, particularly after being on his feet all day.  

A June 2005 statement from the Veteran's private physician shows that he had marked limitation of motion of the lumbar spine, -3 or -4.  Bilateral straight leg raising gave him pain in the back.  The impression was lumbar spondylosis strain, possible herniated nucleus pulposus.  The examiner noted that he would schedule the Veteran for a bone scan and MRI study.  The private physician noted that the Veteran met the criteria for a 40 percent disability rating, in that he had ankylosis of the thoracolumbar spine and marked limitation of motion.  A July 2005 treatment record from this private physician shows that he noted that the Veteran's bone scan was okay and that his MRI study looked okay to him in that he did not see anything dramatic on flexion and extension view, the Veteran did not show any subluxation, but on his oblique views, the private physician thought he had spondylolysis at the lumbosacral spine, and that it looked like "the little Scottie's dog neck" was fractured on each side.

A December 2005 VA medical record shows that the Veteran had imaging studies done and he was noted to have a questionable L5-S1 interarticularis fracture without subluxation on the x-ray performed in August 2004.  He was also noted to have osteophytes.  VA medical records show continuing treatment for back pain.  Private medical records show that the Veteran had paresthesias, secondary to spinal nerve compression.  

A June 2006 private physician noted that the Veteran did not have any particular findings of the lumbosacral spine except for a disc protrusion at L5-S1 that had been seen on two MRI studies.  The Veteran reported that his back pain was pretty severe and prevented his normal daily quality of life.  Upon examination, the Veteran's lumbar spine had no abnormalities except that his flexion, extension, lateral bending and right rotation were moderately limited and his left rotation was mildly limited.  He had paraspinous spasms.  The examiner noted that he reviewed the Veteran's x-rays of the lumbosacral spine and there was good alignment.  

An October 2006 VA spine examination shows that the Veteran had constant increasing low back pain which radiated into his lower extremities.  There had not been any exacerbations over the previous 12 months when he could not get out of bed secondary to back pain.  The flare-ups described by the Veteran occurred frequently throughout the day with waxing and waning of the back pain.  Upon examination, the Veteran was tender to palpation in the midline of the lumbar spine.  There were no masses or abnormalities that could be appreciated in the examination.  Range of motion was 0 to 45 degrees of forward flexion, 0 to 5 degrees of extension, 0 to 10 degrees of right and left lateral bending, and 0 to 10 degrees of right and left lateral rotation.  Active and passive range of motion was the same, and there was no change with repetition.  There was pain elicited throughout the entire range of motion.  The examiner noted that he was not sure if the limitation of motion was due to pain or to poor effort.  X-rays of the lumbar spine revealed no fracture or dislocation, that the disk spaces appeared to be fairly well maintained and that there was good alignment.  The examiner diagnosed mechanical low back pain with possible disc herniation.  In terms of the Deluca provisions, the examiner noted that there was moderate pain associated with the examination of the lumbar spine and that it was conceivable that this pain could further limit function as described particularly with repetition.  It was not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

The Board finds that, based upon the evidence of record, the Veteran's service-connected back disability approximates a limitation of motion to 30 degrees or less, as of September 29, 2003, warranting a 40 percent disability rating for the period from September 29, 2003 through November 2, 2006.
 
The September 29, 2003 private medical record reflects that the Veteran's forward flexion of his lumbar spine was limited to 20 degrees, with increased pain.  This clearly meets the criteria for a 40 percent disability rating under the General Formula.  38 C.F.R. § 4.71a.  At his August 2004 VA examination, the Veteran had forward flexion of his spine to 45 degrees, limited by pain; however, the examiner noted that it was conceivable that the pain could further limit the range of motion of his lumbar spine.  A June 2005 private examiner noted that the Veteran had "marked" limitation of motion of his lumbar spine.  A June 2006 examiner noted that the Veteran reported that his severe, constant back pain prevented his normal daily quality of life.  He also found that the Veteran's flexion of his lumbar spine was moderately limited.  At his October 2006 VA examination, the Veteran's range of motion was again limited to 45 degrees, with pain on the entire range of motion.  This examiner also noted that the Veteran would likely have additional limitation of motion of his lumbar spine due to his moderate pain.  

Based upon this evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the disability picture presented by his service-connected lumbar spine disability, for the time period from September 29, 2003 through November 2, 2006, more nearly approximates the criteria for a 40 percent disability rating under the General Formula.  38 C.F.R. § 4.71a.  Significantly, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Board has considered rating the Veteran's service-connected back disability under other Diagnostic Codes in order to afford him the most beneficial rating; however, in order to warrant a 60 percent disability rating under the General Formula, the Veteran's service-connected spine disability would need to show unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence that the Veteran's lumbar spine is fixed in flexion or extension which results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin of the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation or neurologic symptoms due to nerve root stretching for the time period from September 29, 2003 through November 2, 2006.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In addition, there is no evidence that, for the time period from September 29, 2003 through November 2, 2006, the Veteran has had incapacitating episodes, as contemplated by the regulation.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 


ORDER

A disability rating of 40 percent for service-connected lumbar spine degenerative arthritis and disc herniation, for the time period from September 29, 2003 through November 2, 2006, is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

As an initial matter, the Board is remanding the extraschedular basis of the Veteran's increased rating claim for his lumbar spine degenerative arthritis and disc herniation pursuant to the August 2010 Joint Remand.  The record reflects that the RO has not considered entitlement to an increased rating for the Veteran's service-connected lumbar spine disability on an extraschedular basis, and the Board is precluded from assigning an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is found to be inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the November 2006 private medical record shows the examiner's opinion that, due to his back disability, he did not think that the Veteran should return to work at the steel mill.  A January 2007 private medical record shows that the examiner did not want the Veteran to return to work, due to his service-connected lumbar spine disability and its associated neurological manifestations.  

Because there is medical and lay evidence of record indicating that the Veteran's service-connected lumbar spine disability has significant effects on his occupation, the Board finds that this aspect of his increased rating claim must also be referred for special consideration under 38 C.F.R. § 3. 321(b) (2010).

As such, the Board hereby refers the issue of an increased disability rating for the Veteran's lumbar spine degenerative arthritis and disc herniation to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

With regard to a TDIU, the Court recently held that, whether expressly raised by Veteran or reasonably raised by the record, a TDIU claim is not a separate 'claim' for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Board finds that there is evidence in the record that raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Specifically, the statements noted above, in which private physicians found that they did not think the Veteran should return to work due to his service-connected back disability, effectively raise a claim for a TDIU rating.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).
 
Therefore, first, the RO should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating.

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

The Board notes that a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

In this case, the Veteran is service-connected for posttraumatic stress disorder at a disability rating of 70 percent, for chronic prostatitis at a disability rating of 60 percent, for lumbar spine degenerative arthritis and disc herniation at a disability rating of 40 percent, for left knee osteoarthritis at a disability rating of 10 percent, for left ankle post-traumatic arthritis at a disability rating of 10 percent, for tinnitus at a disability rating of 10 percent, for left and right lower extremity radiculopathy associated with his service-connected lumbar spine degenerative arthritis and disc herniation, at 10 percent disability ratings each, and for ankylosis of the distal interphalangeal joint of the left index finger, residuals of muscle herniation status post partial tear of the proximal left quadriceps mechanism, questionable lumps on the scalp and residual scars on left forearm lipoma removal and posterior right flank carbuncle removal, left ankle gunshot would residuals, bilateral tinea pedis, bilateral hearing loss, and erectile dysfunction associated with lumbar spine degenerative arthritis and disc herniation, all at noncompensable disability ratings.  The combined total is 100 percent effective November 14, 2005.  Therefore, he meets the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).

The Board finds that the RO should provide the Veteran with a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of a TDIU, send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b). 

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out. See M21-1MR, IV.ii.2.F.25.i.

3.  The AOJ should schedule the Veteran for a VA examination, to determine the severity of the Veteran's service-connected disabilities as well as his nonservice-connected disabilities.  The purpose of the examination is to determine whether the Veteran's service-connected disorders have caused him to be unemployable at any time during the pendency of the increased rating claim received on June 14, 2004.  All necessary tests should be performed.  The examiner should record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by the Veteran's service-connected disabilities.

The examiner should then opine whether the Veteran's service-connected service-connected disabilities prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders at any time during the appeal period.  In other words, only the impact of the Veteran's service-connected disorders on the Veteran's ability to secure or follow a substantially gainful occupation should be assessed, as this is the central consideration for a TDIU.  Consideration should be given to the Veteran's current status in VA's vocational rehabilitation program.

The claims file, including a complete copy of this remand, must be made available for review.  The examiner must indicate whether such review was accomplished.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.

4.  Submit the claim for a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative arthritis and disc herniation to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

5.  After completion of the above, the AOJ should readjudicate the appellant's claims for entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative arthritis and disc herniation and entitlement to a TDIU rating.  If any determination remains unfavorable to the appellant, he and his attorney should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


